DETAILED ACTION
		Application No. 17/142,295 filed on 01/06/2021 has been examined. In this Office Action, claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 7 are and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the ordered set of context" line 1, lack of antecedent basis. Appropriate correction is required. 
Claim 14 recites the limitation “the ordered set of context" line 1, lack of antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 101 
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claim 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claim 15 fails to place the invention squarely within one statutory class of invention.  Claim 15 is directed to a computer program product comprising one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media. The media as claimed can be a media that transmits code in a transitory form. Claim 15 therefore fail to definitely and clearly recite a media that is non-transitory. Applicant is suggested to insert – “non-transitory” in the claim to obviate this rejection. 

          All dependent claims are rejected to as having the same deficiencies as the claims they depend from.




Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hadatsuki et al (US 2014/0280050 A1) in view of Colledge et al (US 2007/0136251 A1).
 	As per claim 1, Hadatsuki teaches a method comprising: receiving a request from a user to search a document for at least one search term ([0004],e.g.,  performing a context based search associated with a digital document may include determining a contextual keyword associated with the digital document); analyzing the document to determine contextual meanings associated with the at least one search term ([0004], e.g., The contextual keyword may be determined based on one or more of content included in the digital document and information associated with the digital document,  the contextual keyword may provide context to use of a term in the digital document such that the contextual keyword may indicate a meaning of the term as the term is used in the digital document); 
Hadatsuki does not explicitly teach constructing an ordered set of contexts of the at least one search term; prompting an option of disambiguation to the user to select a context of the ordered set of contexts; and presenting search results to the user associated with the selected context of the at least one search term.
However, Colledge teaches constructing an ordered set of contexts of the at least one search term ([0058]-[0060], e.g., creating/constructing the index of keywords sense (i.e., ordered set of contexts) and storing the index in the database and wherein the keywords sense corresponding to one or more of the words in the query); prompting an option of disambiguation to the user to select a context of the ordered set of contexts and presenting search results to the user associated with the selected context of the at least one search term ([0100]-[0104],[0108]-[0109], e.g., utilize word sense disambiguation to find suitable semantically related senses for the identified word sense, identify the second most likely interpretation of the query providing alternate word senses for at least one word from the selected second most likely interpretation, identifying words that have a different meaning between the first and second interpretation, identify a term or association which is semantically related only to the second word sense and not related to the first sense, the term may form part of question phrase, in the knowledge base, "Java" has a "type-of" association with the phrase "object-oriented programming language" and "Java" has an alternate "part-of" association with "Indonesia". Return results and generate a question based on the keyword or association identified for the second most likely interpretation, If the question is selected (i.e., user selects a context), the display search results can be updated to the second interpretation).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Colledge with the teachings of Hadatsuki in order to facilities a method wherein a set of interpretations for words in a query is obtained by disambiguation of the query using a knowledge base and the best interpretation selected from set, is used to identify relevant results from database related to best interpretation in efficient manner (Colledge).

 	As per claim 2, wherein constructing the ordered set of contexts is based on relevancy to the user based on previous context selections ([0077], e.g., the module may make use of results that the user has previously selected or a previously disambiguated query entered by the user, Colledge).  

 	As per claim 3, wherein constructing the ordered set of contexts is based on relevancy with respect to the document ([0054], [0058]-[0059], the search engine includes a word sense disambiguation module for processing words in an input document and processing a disambiguated document to create the index of keyword senses and storing the index in the database, Colledge).  

 	As per claim 4, wherein the search results include semantically similar terms related to the selected context of the at least one search term ([0145], e.g., Expand the query for semantically related senses to find suitable semantically related senses for the identified word utilizing the knowledge base, Colledge).  

As per claim 7, wherein constructing the ordered set of context is based on relevancy to the user based on user preferences indicated in a set of user training data ([0162], e.g., a list of word pairs with correct senses that it derived from training input sense tagged text, Colledge).

Regarding claim 8, claim 8 is rejected for substantially the same reason as claim 1 above. 

Regarding claims 9-11, 14, claims 9-11, 14 are rejected for substantially the same reason as claims 2-4, 7 above. 

Regarding claim 15, claim 15 is rejected for substantially the same reason as claim 1 above. 

Regarding claims 16-18, claims 16-18 are rejected for substantially the same reason as claims 2-4, 7 above. 

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hadatsuki et al (US 2014/0280050 A1) in view of Colledge et al (US 2007/0136251 A1) further in view of Sianez (US 2021/0191925 A1).

 	As per claim 5, Hadatsuki and College do not explicitly teach wherein the semantically similar terms are determined using bidirectional encoder representations from transformers (BERT).
However, Sianez teaches teach wherein the semantically similar terms are determined using bidirectional encoder representations from transformers (BERT) ([0105], e.g., the set of relevant strings can be identified using a Bidirectional Encoder Representations from Transformers (BERT)).
Thus, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to apply the teachings of Sianez with the teachings of Hadatsuki and Colledge in order to facilities a method for identifying relevant strings using a Bidirectional Encoder Representations from Transformers in efficient manner (Sianez).

Regarding claims 12, 19, claims 12, 19 are rejected for substantially the same reason as claim 5 above. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any wav. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]].


Allowable Subject Matter
	Claims 6, 13 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Pertinent Prior Art

 The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
Liu et al discloses US 2014/0149401 A1 per-document index for semantic searching.
Ntoulas et al discloses US 2008/0195601 A1 Method for information retrieval.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad A Sana whose telephone number is (571)270-1753. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mohammad A Sana/Primary Examiner, Art Unit 2166